TRANSMITTAL, HUD Handbook 4330.1 TRANSMITTAL




HUD Handbook 4330.1 TRANSMITTAL

U.S. Department of Housing and Urban Development (HUD) | September 1994

HUD Handbooks

4330.1 REV 5: Administration of Insured Home Mortgage




TRANSMITTAL
U.S. Department of Housing and Urban Development

Special Attention of:

All Approved Mortgagees,

(ATTN: Servicing Managers (Single Family))

Directors of Housing

Directors, Housing Management Divisions

Field Office Managers/Chiefs

Supervisory Single Family Loan Specialists

Property Disposition Chiefs, Single Family

Transmittal Handbook No.: 4330.1 REV-5

Issued: September 29, 1994

1. This transmits Handbook 4330.1 REV-5, “Administration of Insured Home Mortgages.”

2. Explanation:
   This revision incorporates those outstanding single family servicing mortgagee letters that were not incorporated
   into Handbook 4330.1 REV-4 issued July 15, 1993, and provides some additional clarifications. It is important
   that this revision be transmitted to your Single Family Servicing Managers.

The following lists the significant changes for your attention:

(1) In Chapter 1:

(a) Paragraph 1-4B. A Paragraph has been added advising mortgagees to implement loss mitigation efforts.

(2) In Chapter 2:

(a) Paragraph 2-6A.1a(1). A new Paragraph has been added to include the Up-Front MIP-Required Use of
Automated Clearinghouse (ACH) for remittance.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     1
TRANSMITTAL, HUD Handbook 4330.1 TRANSMITTAL




(b) Paragraph 2-6A.1a(2). This is a new paragraph which includes information regarding the Late Receipt of
Remittances.

(c) Paragraph 2-6A.1b(1)(a). A Paragraph has been added to include loans requiring Risk-based Periodic
Premiums.

(d) Paragraph 2-6A.1b(1)(b)(i). A Paragraph has been added listing the types of loans excluded from Risk-based
Periodic Premiums.

(e) Paragraph 2-6A.1b(1)(b)(ii). This is a new paragraph which provides criteria that must be met for a streamline
refinance to be exempt from Risk-based Periodic Premium.

(f) Paragraph 2-8A. Language has been revised to include “Remittance of the Risk-based Periodic Premiums”.

(g) Paragraph 2-8A.4. This is a new paragraph which provides collection of Late charges and interest due on
periodic payments.

(h) Paragraph 2-11C. (Last Paragraph). Language has been added advising that HUD will take certain action if
one of three criteria regarding reasonable rates cannot be established. (4) In Chapter 4:

(a) Paragraph 4-1D. A paragraph has been added advising mortgagees of the charges which may be assessed for
providing duplicate services.

(b) Paragraph 4-2D. Clarification has been made advising that late charges are computed on the full monthly
payment (principal, interest, taxes and insurance) due from the mortgagor in the month of computation.

(c) Paragraph 4-8. First Sentence. Language has been added to advise mortgagees that the attorney's and trustee's
fees (mortgagor reinstatement) are established in accordance with FNMA's Schedule of Standard Attorney's and
Trustee's Fees.

(5) In Chapter 5:

(a) Paragraph 5-1C (Last Paragraph). Additional information has been added with respect to the requirements
governing the annual disclosure statement regarding prepayment.

(b) Paragraph 5-2G. This paragraph reflects a revision which requires that when the mortgage insurance is
terminated without payment of a claim, the remaining funds held in escrow for the payment of taxes and hazard
insurance shall be returned to the mortgagor within 30 days instead of 45 days.

(c) Paragraph 5-4B. Language has been added to provide information regarding the submission of termination
data on magnetic tape.

(d) Paragraph 5-4C. A new paragraph has been added regarding HUD's use of mortgagor information submitted
at the time of termination.

(e) Paragraph 5-4D. This is a new paragraph which provides information regarding computing the pro rated MIP.

(f) Paragraph 5-5A. The role of the FHA Commissioner in setting premium rates and earnings rates is summarized.

(g) Paragraph 5-5B. This paragraph has been revised to include the way premium refunds are calculated.

(h) Paragraph 5-5C. The notification to mortgagors for premium refunds as well as distributive shares has been
clarified.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   2
TRANSMITTAL, HUD Handbook 4330.1 TRANSMITTAL




(i) Paragraph 5-5D. This is a new paragraph which provides information on how an assumption affects the up
front MIP.

(j) Paragraph 5-6. This paragraph has been revised to incorporate the National Housing Act amendment's effect
on distributive share payments.

(k) Paragraph 5-6C. A new paragraph has been added which summarizes the statute of limitations on distributive
shares.

(6) In Chapter 6:

(a) This Chapter has been revised to reflect the organization in the new Code of Federal Regulations (CFR) 203.510
and 203.512 on release from liability and assumption restrictions.

(7) In Chapter 7:

(a) Paragraph 7-7C.2.a. This paragraph has been rewritten to clarify that mortgagees may also send the personal
interview letter via “Certificate of Mailing”. Additional clarification explains how often the letter should be mailed
to chronic delinquents.

(b) Paragraphs 7-8A-F. These paragraphs have been revised to include updated information concerning the Single
Family Default Monitoring System and the Electronic Data Interchange (EDI) Program.

(c) Paragraph 7-11A-B. These paragraphs have been added to advise mortgagees to review loans in default to
determine which available foreclosure avoidance strategy/loss mitigation effort is appropriate.

(d) Paragraph 7-11C.1-2. These paragraphs have been added which relates to refinances of mortgages that are
more than two months delinquent.

(e) Paragraph 7-12D.1.a. This sentence has been revised to comply with the requirements of CFR 203.355 with
respect to the maximum time to begin foreclosure.

(f) Paragraph 7-17. This paragraph has been reworded to ensure that mortgagees review their servicing portfolios
with respect to foreclosure, deed-in-lieu, and cure rates.

(9) In Chapter 9:

(a) Paragraph 9-3.A & B. These paragraphs have been revised to comply with the October 20, 1992, regulation
amendment which requires that foreclosure action be initiated within 9 months rather than one year after the date
of default; adds a time requirement for foreclosure on vacant property and adds new conveyance requirements.

(b) Paragraph 9-9A.1.b. Clarification has been made to provide mortgagees with specific instructions regarding
an occupancy inspection when a mortgage is in default.

(c) Paragraph 9-9B(1). A new paragraph concerning timely initiation of foreclosure has been added to the key
requirements for preservation and protection.

(d) Paragraph 9-10.A. In compliance with the October 20, 1992, Regulation Amendments, the word “indicate”
has been changed to “certify” (concerning mortgagees certification as to whether a property was damaged).

(e) Paragraph 9-10D. A new paragraph has been added advising mortgagees that implementation of the “Notice
of Damage” requirement provided in the CFR 203.379(b) has been deferred.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      3
TRANSMITTAL, HUD Handbook 4330.1 TRANSMITTAL


(f) Paragraph 9-10E.3&a. These two paragraphs were added to further define the fact that mortgagees must pursue
hazard insurance proceeds for missing built-in appliances.

(g) Paragraph 9-14 (Second Paragraph). A new paragraph has been added which includes the new regulatory
requirements on reconveyance of a property to the mortgagee.

(11) In Chapter 11:

(a) Paragraph 11-11 (second NOTE under F.). Additional information has been added to the NOTE to give the
mortgagee additional instructions on what to do with an overpaid assistance check and the back-up documentation.

(b) Paragraph 11-11 (last NOTE). Lists the items in Paragraph 11-11 that the mortgagee is charged with having
responsibility for, when a mortgagor is refinancing the first mortgage.

(c) Paragraph 11-12, items G & H, are additional documentation which is needed for computing the recapture
amount when the mortgagor is refinancing the first mortgage.

(d) Paragraph 11-14. Information concerning costs of sale and the HUD-1, Settlement Statement has been added.

(e) Paragraph 11-15. A new paragraph, Reasonable Costs of Refinancing The First Mortgage, has been added.

(f) Paragraph 11-16.B.13.a. The phrase “...is below ground and...” has been added to the first sentence in this
paragraph in order to clarify HUD' requirements regarding swimming pools.

(g) Paragraph 11-16I. A new item, “Replacements.”, has been added, explaining that the costs of replacements
are not allowed against the appreciation of a property.

(h) Paragraph 11-16J. A new item, “Items Not Allowed As Improvements”, has been added, explaining
improvement costs that are not allowed against the appreciation of a property.

(i) Paragraph 11-18. A new paragraph, Calculating the Recapture Amount, has been added, explaining the
calculation of the recapture amount.

(j) Paragraph 11-19. A new paragraph, Disposition of the Recapture Check, has been added explaining how the
mortgagee should handle a recapture check. should the mortgagee receive it.

(k) Paragraph 11-20. A new paragraph, Releasing the Recapture Lien, has been added, explaining the responsibility
of the mortgagee in forwarding the Satisfaction of Lien for the recapture lien to the mortgagor or the mortgagor's
representative.

(l) Paragraph 11-25. A new paragraph, Relocation of Mortgagor by Employer, has been added, explaining how
the conditions under which this type of case is handled.

(m) Paragraph 11-26. A new paragraph, Dislocation of Mortgagor (Eminent Domain), has been added, explaining
how this type of case is handled.

(n) Paragraph 11-28, item H. Added the event of subordinating the HUD lien to a lesser position when the first
mortgage is refinanced.

(13) In Chapter 13:

(a) Paragraph 13-6E. This paragraph has been added to define a Modified Term Payment Plan.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   4
TRANSMITTAL, HUD Handbook 4330.1 TRANSMITTAL


(b) Paragraph 13-15C. This paragraph has been added which requires that the servicing fee may not exceed thirty
($30.00).

(d) Paragraph 13-21D. This paragraph has been added which provides procedures for the Application of Partial
Prepayments.

(15) In Chapter 15:

(a) This is a new Chapter which has provides servicing procedures and guidelines concerning the mortgage
insurance premiums (MIP) on mortgages insured under Section 222 of the National Housing Act.

A. A subject index is incorporated between Chapter 15 and the appendices.

B. Appendix 2A - This is a new Appendix concerning the “Transmittal For Payment - Up Front Mortgage Insurance
Premium (UFMIP)”.

C. Appendix 2B - This is a new Appendix concerning the “Risk - Based Annual Premiums: Monthly Remittance
Summary”.

D. Appendix 9 - This is a new Appendix concerning the A43 Single Family Insurance System Transaction Code
7, Mortgage Insurance Termination, Mortgage Tape Input Instructions, Document HUD-27050-A (4/90).

E. Appendix 10 - This is a Revised “FHA Homeowners Fact Sheet” (Form HUD 27050-C) dated 1/94.

F. Appendix 10(A) - This is a new Appendix - “Revised MIP Refund Factors”.

G. Appendix 11 - This is a revised Form HUD-27050-B, “Application for Premium Refund or Distributive Share
Payment”.

H. Appendix 13A - Third Paragraph. The word “residence” has been added at the end of the first sentence which
states “(1) who will not occupy the property as his or her principal”.

I. Appendix 19 - The List of Field Office Addresses and telephone Numbers has been updated.

J. Appendix 20 - A new Form HUD-92068A (Monthly Delinquent Loan Report on Loans that are 90 or More
Days Delinquent Single Family Default Monitoring System has been included.

K. Appendix 20A - Single Family Default Monitoring Data Keypunch/Verify Instructions.

L. Appendix 20B - Single Family Default Monitoring Report - 92068-A, Transactions Error report for DataBase
update Cycle.

M. Appendix 20C - Error Codes For 92068-A

N. Appendix 20D - Key Items For Review Prior to Submission of Form HUD-92068-A

O. Appendix 21 - Under Region VI the Dallas Field Office has been included in the Field Office Codes (492,
171, 172).

P. Appendix 22 - Repair Rider to Loan Agreement (HECMS)

Q. Appendix 25 - Under the First Block entitled “Mortgagee HUD Letter #1”, has been changed to read “Form
HUD-92068F can be sent as early as day 61”.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                5
TRANSMITTAL, HUD Handbook 4330.1 TRANSMITTAL




R. Appendices 26, 26A and 28 have all been updated to include the HUD Nationwide toll-free telephone number
for HUD Approved Housing Counseling Agencies.

S. Appendix 34 - (Assignment Acceptance Letter to Mortgagee). A second paragraph has been added after No.
3 which states that “if the mortgage has a Section 235 Recapture provision the HUD Field Office and HUD
Headquarters Office of Finance and Accounting must be notified of the total amount of subsidy”.

T. Appendix 37 - Last Paragraph, Third Sentence. Information has been added advising lenders that “any
redemption period must have run out before lenders are deemed to have marketable title (particularly in
Michigan)”.

U. Appendix 37 - Footnote 1 has been added which explains that in the State of Michigan the 9 months completion
of foreclosure time frame includes the redemption period that runs after the foreclosure deed is granted.

V. Appendix 57 - Model Mortgage Form (HECMS).

W. Asterisks (*) have been placed in the right and left-hand margins on each page on pages where a correction
or addition as been added.

17. Filing Instructions:



  REMOVE:                                                 INSERT:




  Handbook 4330.1 REV-4, dated 7/93                       Handbook 4330.1 REV-5, dated 9/94


  ______________________________                          Assistant Secretary for Housing-Federal Housing
                                                          Commissioner


                                                          Handbook 4330.01 REV-5


                                                          U.S. Department of Housing and Urban Development


                                                          HOUSING


                                                          Departmental Staff


  September 1994                                          Administration of


                                                          Insured Home


                                                          Mortgages




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                               6
TRANSMITTAL, HUD Handbook 4330.1 TRANSMITTAL



                                                            HSISI: Distribution: W-3-1,W-2(H),W-3(A)(H)(OGC)
                                                            (ZAS),W-4(H),R-1,R-2,R-3,R-3-1,R-3-2,R-3-3,R-6,
                                                            R-6-1,R-6-2,R-7,R-7-1,R-8




FOREWORD

Handbook 4330.1 REV-5, Administration of Insured Home Mortgages, is designed to give mortgagees the
information required to service single family home mortgages insured by the Department of Housing and Urban
Development (HUD). A ““single family home” mortgage is any mortgage on a residential property containing
one to four living units or, under Section 220 of the National Housing Act, containing one to eleven units.

Throughout this Handbook, certain technical terms are used generically, i.e., in their most commonly applied
sense. Some terms will be employed interchangeably. For example:

(1) “Mortgage” should be understood to include other types of security instruments, as may be required by State
law;

(2) “Secretary” should be understood to include other appropriate HUD officials unless a specific distinction is
made;

(3) “HUD-insured mortgages” should be understood to mean the same as “FHA-insured mortgages”, and/or “FHA/
HUD-insured mortgages”.

This Handbook covers all phases of the administration of insured single family home mortgages, from the time
the mortgage is closed through the time the mortgage insurance is terminated. Included are collection activities;
special relief measures and their advantages to borrowers and mortgagees; acquisition of properties; conveyance
of acquired properties to the Secretary, or termination of mortgage insurance without conveyance; and the
administration of subsidized single family home mortgages and assistance payments contracts.

The regulations governing the overall administration of most HUD programs of single family home mortgage
insurance are found in Title 24 of the Code of Federal Regulations (24 CFR), Part 203. Individual HUD programs
are dealt with elsewhere in Title 24, where the provisions of Part 203 are generally incorporated by reference, and
then supplemented with language implementing the unique provisions of those particular program.

Part 203 is divided into three Subparts:

(1) Subpart A includes requirements for eligibility of mortgagees to participate in HUD programs and to qualify
for HUD-insured mortgages for insurance;

(2) Subpart B addresses provisions of the contract of mortgage insurance; and,

(3) Subpart C includes the servicing requirements beyond those imposed by the contract of mortgage insurance,
on which this Handbook is based.

Violation of any regulatory requirement is grounds for imposing administrative and/or monetary sanctions by
HUD Headquarters, by local HUD Offices and/or by the Mortgagee Review Board. Regulations governing the
activities of the Mortgagee Review Board are found in 24 CFR, Part 25.

This Handbook should be used in conjunction with Handbook 4000.2 REV-2, Mortgagee's Handbook, Application
Through Insurance (Single Family); Handbook 4000.4 REV-1, Single Family Direct Endorsement Program,
Handbook 4165.1 REV-1, Endorsement for Insurance for Home Mortgage Programs (Single Family); and



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    7
TRANSMITTAL, HUD Handbook 4330.1 TRANSMITTAL


Handbook 4330.4, FHA Single Family Insurance Claims, provides guidance and line by line instructions for the
preparation and submission of Form HUD-27011 Single Family Application for Insurance Benefits.

Handbook 4000.2 REV-2 describes the basic home mortgage insurance programs, the requirements and
procedures for the approval of mortgagees to participate in HUD programs, the preparation and submission
of applicants for the insurance of home mortgages. Handbook 4000.2 also includes outline information on the
planning and approvals of subdivisions and Planned Unit Developments, characteristics of each of the home
mortgage programs, and an introductory chapter that describes the basic functions of the Federal Housing
Administration/Department of Housing and Urban Development, as well as the contract of mortgage insurance.

Handbook 4000.4 REV-1, describes HUD's Direct Endorsement program and provides instructions for
participating mortgagees. The Direct Endorsement program simplifies and expedites the process by which
mortgagees secure mortgage insurance endorsements from HUD. Under Direct Endorsement, the mortgagee
underwrites and closes the mortgage loan without prior HUD review or approval.

Handbook 4165.1 REV-1, describes the basic insurance endorsement procedures (i.e., issuance of the mortgage
insurance certificate), preparation and submission of the case binder, post endorsement modification, change in
location, and approval of title exceptions.

HUD Handbooks use copies of HUD forms to illustrate various processing procedures. However, because forms
change periodically, mortgagees must always assure themselves that the forms they are using are the most recent
versions.

NOTE: Questions and/or concerns involving material included in Handbook 4330.1 REV-5 are to be directed to
the local HUD Office having jurisdiction over the area in which the subject “property” is located.

Policy questions which do not pertain to a particular mortgage are to be addressed to the local HUD Office having
jurisdiction over the area in which the “mortgagee” is located.

Questions and/or concerns that cannot be resolved at the local HUD Office level will be raised before the Regional
Office having jurisdiction over that mortgage.

If the Regional Office requires assistance in resolving a concern, the HUD Regional Office will raise the issue
before HUD Headquarters personnel.



End of Document                                             © 2020 Thomson Reuters. No claim to original U.S. Government
                                                                                                                  Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    8
